—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered July 22, 1999, convicting him of kidnaping in the first degree, murder in the second degree, and manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly refused to instruct the jury on the affirmative defense of renunciation. No reasonable view of the evidence would support a finding that the defendant voluntarily and completely withdrew from participating in the crimes against the victim and made a substantial effort to prevent the commission of those crimes (see, Penal Law § 40.10 [1]; People v Taylor, 80 NY2d 1).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Schmidt and Townes, JJ., concur.